Exhibit 10.2

 

ESCROW AGREEMENT

 

This Escrow Agreement, dated as of this 10th day of May, 2005 (this
“Agreement”), by and among (i) ABIOMED, Inc., a Delaware corporation
(“ABIOMED”), (ii) the persons named in Exhibit A attached hereto (collectively,
the “Stockholders”), who are all of the Stockholders of Impella CardioSystems
AG, a German company (“Impella”), (iii) Accelerated Technologies, Inc., in its
capacity as agent for the Stockholders (the “Stockholders’ Representative”) and
(iv) American Stock Transfer & Trust Company, a New York corporation, as escrow
agent (the “Escrow Agent”).

 

WHEREAS, pursuant to a Share Purchase Agreement by and among ABIOMED,  Impella,
the Stockholders and the Stockholders’ Representative dated as of April 26, 2005
(the “Purchase Agreement”), the parties thereto have agreed, subject to the
terms and conditions set forth therein, that, among other things, ABIOMED will
acquire Impella in exchange for shares of ABIOMED Common Stock (as such term is
defined in the Purchase Agreement);

 

WHEREAS, pursuant and subject to the Purchase Agreement, the Stockholders have
agreed to indemnify ABIOMED for certain claims that ABIOMED may incur;

 

WHEREAS the Stockholders have appointed the Stockholders’ Representative and the
Stockholders’ Representative has accepted the appointment to act on behalf of
such parties for purposes of this Agreement and as set forth in the Purchase
Agreement; and

 

WHEREAS, pursuant to the Purchase Agreement,  ABIOMED is transferring to the
Escrow Agent as security for potential claims for indemnification by ABIOMED
pursuant to the terms of the Purchase Agreement, an aggregate of 210,000 shares
of ABIOMED Common Stock (which amount represents a portion of the total number
of shares of ABIOMED Common Stock to be paid to the Stockholders at the Closing
pursuant to the terms of the Purchase Agreement (rounded up to the nearest whole
number of shares of ABIOMED Common Stock for each Stockholder)), to be held by
the Escrow Agent upon the terms and conditions set forth herein.  (For purposes
of this Agreement, the term “Escrow Fund” shall refer to the shares of ABIOMED
Common Stock held by the Escrow Agent from time to time pursuant to this
Agreement);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1.  Establishment of Escrow.

 

(a)  ABIOMED and the Stockholders hereby appoint the Escrow Agent to serve as
agent for the purpose of holding and distributing the Escrow Fund upon the terms
and conditions

 

--------------------------------------------------------------------------------


 

herein set forth, and the Escrow Agent accepts such appointment subject to the
terms and conditions hereof.  In accordance with Section 2.4(b) of the Purchase
Agreement, at the Closing (as defined in the Purchase Agreement), ABIOMED shall
deposit with the Escrow Agent 210,000 shares of ABIOMED Common Stock
(collectively, the “Deposit”), which shares represent a part of the shares of
ABIOMED Common Stock issuable pursuant to the Purchase Agreement.  The Deposit
shall consist of one certificate registered in the name of the Escrow Agent. 
The shares of ABIOMED Common Stock contained in the Deposit shall be credited to
a book entry account for each such Stockholder maintained by the Escrow Agent
(an “Account”), with each Stockholder being credited with the number of shares
of ABIOMED Common Stock set forth opposite such Stockholder’s name on Exhibit A
hereto.

 

(b)  If at any time during the term of this Agreement, a stock dividend,
reclassification, readjustment or other change is declared or made in the
capital structure of ABIOMED, certificates evidencing all new, substituted or
additional shares, or other securities, issued by reason of any such change
shall be deposited with the Escrow Agent and shall for all purposes constitute
part of the Escrow Fund hereunder and be deemed shares of ABIOMED Common Stock
as such term is used herein.

 

2.  Disbursement of the Escrow Fund.  Except as otherwise provided in this
Section 2, the Escrow Fund shall remain in existence from the Closing until the
eighteen (18) month anniversary of the date of this Agreement (the “Termination
Date”).  The Escrow Agent shall continue to hold the Escrow Fund in its
possession until authorized hereunder to make distributions from the Escrow
Fund.  The Escrow Agent shall distribute the Escrow Fund as follows:

 

(a)  If, at any time on or prior to the Termination Date, ABIOMED wishes to make
a claim (each, an Indemnification Claim) against the Escrow Fund for which it
reasonably believes it is entitled to recovery under Article IX of the Purchase
Agreement, ABIOMED shall execute and deliver to the Escrow Agent (with a copy
being sent simultaneously to the Stockholders’ Representative pursuant to
Article IX of the Purchase Agreement) a written notice asserting a claim for
indemnification against the Stockholders in accordance with Article IX of the
Purchase Agreement (a “Claim Notice”; and the right of indemnity asserted in a
Claim Notice being hereinafter referred to as a “Claim”) stating: (i) the dollar
amount of the Claim and the number of shares of ABIOMED Common Stock held in the
Escrow Fund to be applied to satisfy such Claim, determined after giving effect
to the provisions of Article IX of the Purchase Agreement (including the method
of calculating the value of a share of ABIOMED Common Stock) (the “Claimed
Amount”), (ii) the Claim meets the applicable threshold requirement of
Section 9.5 of the Purchase Agreement (the “Threshold Requirement”) and (iii)
the nature and description of such Claim in reasonable detail (to the extent
known); provided, however, the following shall apply:

 

(i)             In order to be effective hereunder, a Claim Notice delivered to
the Escrow Agent pursuant to this Section 2(a) must (A) set forth the nature and
description of such Claim (to the extent known), the Claimed Amount (and the
application of the Threshold Requirement to the

 

2

--------------------------------------------------------------------------------


 

determination thereof), and the basis for ABIOMED’s request for indemnification
and (B) be received by the Escrow Agent and the Stockholders’ Representative on
or prior to the close of business on the Termination Date;

 

(ii)          If, following Escrow Agent’s receipt of any Claim Notice by
ABIOMED pursuant to this Section 2(a), the Escrow Agent either (A) receives
written notification from the Stockholders’ Representative that the Claim and
the Claimed Amount is not disputed or (B) does not receive a notice from the
Stockholders’ Representative within twenty (20) days of receipt of the Claim
Notice indicating that a dispute exists with respect to the Claim, then the
Escrow Agent shall, within five (5) days after the earlier of the receipt of the
notice referred to in clause (A) of this paragraph or following the expiration
of the twenty (20) day period referred to in clause (B) of this paragraph,
deliver to ABIOMED from the Escrow Fund, through instruments of transfer
reasonably satisfactory to ABIOMED, certificates representing a number of shares
of ABIOMED Common Stock equal to the Claimed Amount but not in excess of the
Escrow Fund, or, if the Claimed Amount shall be greater than the remaining
portion of the Escrow Fund, the balance of the Escrow Fund; and

 

(iii)       If, within twenty (20) days of the Escrow Agent’s receipt of a Claim
Notice, the Escrow Agent receives written notification from the Stockholders’
Representative that (A) such Claim is disputed or (B) that such Claim is only
partially disputed and that ABIOMED is only entitled to receive part, but not
all, of the Claimed Amount (the “Agreed Amount”), then the Escrow Agent shall
within five (5) days after the receipt of the notice referred to in clause (B)
of this paragraph, deliver to ABIOMED from the Escrow Fund through instruments
of transfer reasonably satisfactory to ABIOMED certificates representing a
number of shares of ABIOMED Common Stock equal to the Agreed Amount, but not in
excess of the Escrow Fund, or, if the Agreed Amount shall be greater than the
remaining portion of the Escrow Fund, the balance of the Escrow Fund.

 

(iv)      If, within twenty (20) days of the Escrow Agent’s receipt of a Claim
Notice, the Escrow Agent receives written notification from the Stockholders’
Representative that it disputes all or any portion of a Claim, such dispute
shall be resolved pursuant to Section 3 hereof.  Within five (5) days after the
Stockholders’ Representative and ABIOMED resolve a dispute with respect to the
Claimed Amount in the form of a memorandum pursuant to Section 3(a), a
settlement agreement pursuant to Section 3(b), or by obtaining a final order of
Arbitrators pursuant to Section 3(b), and such memorandum, settlement agreement
or order provides that ABIOMED is entitled to be indemnified for any portion of
the Claimed Amount, the Escrow Agent shall deliver to ABIOMED from the Escrow
Fund through instruments of transfer reasonably satisfactory to ABIOMED
certificates representing a number of shares of ABIOMED Common Stock equal to
the such portion of the Claimed Amount, but not in excess of the Escrow Fund,
or, if such portion of the Claimed Amount shall be greater than the remaining
portion of the Escrow Fund, the balance of the Escrow Fund.

 

(b)  Any distribution of shares of ABIOMED Common Stock to satisfy an ABIOMED
Claim pursuant to Section 2(a) hereof shall be deducted from the respective
Accounts of each

 

3

--------------------------------------------------------------------------------


 

Stockholder in proportion to each Stockholder’s pro rata portion set forth on
Exhibit A hereto (“Pro Rata Portion”), provided, however, that, if the Account
of a Stockholder does not contain shares of ABIOMED Common Stock sufficient to
pay such Stockholder’s Pro Rata Portion of such ABIOMED Claim (as a result of a
Claim based on a breach of a representation set forth in Section 4.1 of the
Purchase Agreement) and other shares of ABIOMED Common Stock remain in the
Escrow Fund, then such other shares of ABIOMED Common Stock shall be deducted
from the respective Accounts of the other Stockholders to satisfy such ABIOMED
Claim in proportion to the amount that each such other Stockholder’s Pro Rata
Portion bears to the total Pro Rata Portions of all such other Stockholders. 
Notwithstanding the foregoing, in the event of a Claim based on a breach of a
representation set forth in Section 4.1 of the Purchase Agreement by a
particular Stockholder, the Escrow Agent shall distribute to ABIOMED only those
shares of ABIOMED Common Stock held in the Escrow Fund and credited to the
Account of the Stockholder who is responsible for such Claim, as such
Stockholder is identified in the award, agreement or notice delivered to the
Escrow Agent pursuant to Section 2(a) hereof.

 

(c)  Promptly following the Termination Date, the Escrow Agent shall, on receipt
of written notice from ABIOMED or the Stockholders’ Representative, distribute
to the Stockholders’ Representative on behalf of the Stockholders the entire
then remaining balance, if any, of the Escrow Fund, that is in excess of the
aggregate Claimed Amounts specified in all Claim Notices which, on or prior to
such date, have been delivered to the Escrow Agent but which have not been paid
to ABIOMED or otherwise discharged or withheld pursuant to this Section 2.  Any
such distribution shall be deducted from each Stockholder’s Account and
distributed based on each Stockholder’s Pro Rata Portion.  To the extent that
the final amount of a Claim remains unknown on the Termination Date, a number of
shares of ABIOMED Common Stock reasonably estimated by ABIOMED and the
Stockholders’ Representative as providing adequate recourse for satisfaction of
the final amount of the Claim, plus an amount reasonably estimated by ABIOMED
and the Stockholders’ Representative to provide reimbursement for costs and
expenses incurred in resolving such Claim, shall be reserved until the final
resolution and satisfaction of such Claim, and the Escrow Agent may rely upon a
written certification executed by both ABIOMED and the Stockholders’
Representative as to such amounts.  Any portion of the Escrow Fund which shall
continue to be held by the Escrow Agent pursuant to the preceding sentence shall
be so held until such time as all disputed Claims hereunder shall have been
settled or resolved and notice of such settlement or resolution setting forth
the amounts to be paid to ABIOMED shall have been delivered to the Escrow Agent
in accordance with the terms hereof.  As outstanding Claims are resolved,
reserves in excess of the amounts withheld with respect to all Claims remaining
unresolved shall be released to the Stockholders’ Representative on behalf of
the Stockholders and shall be deducted from each Stockholder’s Account and
distributed based on each Stockholder’s Pro Rata Portion.

 

(d)  In order that the Escrow Agent may distribute the shares of ABIOMED Common
Stock from the Escrow Fund as provided in this Agreement, ABIOMED agrees to
cause its transfer agent to deliver to the Escrow Agent upon surrender of a
certificate then held by the Escrow Agent (i) a new certificate or certificates
representing the shares of ABIOMED Common

 

4

--------------------------------------------------------------------------------


 

Stock to be distributed hereunder, issued in the name of the distributee and
(ii) if necessary, new certificates representing shares of ABIOMED Common Stock
issued in the name of the Escrow Agent to be retained by the Escrow Agent as
part of the Escrow Fund.  The Stockholders shall execute and deliver such
instruments of transfer, stock powers and instructions to the Escrow Agent and
ABIOMED as may be reasonably requested to give effect to the provisions of this
Agreement.  Each of the Stockholders hereby authorizes the Stockholders’
Representative to execute and deliver any such instruments, powers and
instructions on its behalf and hereby constitutes and appoints the Stockholders’
Representative its true and lawful agent and attorney-in-fact, with full power
of substitution to the Stockholders’ Representative and each substitution so
appointed, and full power and authority in its name, place and stead, to make,
execute and acknowledge all such documents.

 

3.  Resolution of Conflicts.

 

(a)  In case the Stockholders’ Representative shall so object in writing to the
indemnification of ABIOMED, in respect of any Claim or Claims made by ABIOMED in
any Claim Notice, the Stockholders’ Representative and ABIOMED shall attempt in
good faith to agree upon their rights with respect to each of such claims in
accordance with Section 11.1 of the Purchase Agreement.  If the Stockholders’
Representative and ABIOMED shall so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties and shall be furnished to
the Escrow Agent.  The Escrow Agent shall be entitled to rely on any such
memorandum and to distribute shares of ABIOMED Common Stock from the Escrow Fund
in accordance with the terms of the memorandum.

 

(b)  If an agreement cannot be reached after good faith negotiation, the Escrow
Agent shall deliver to ABIOMED that portion of the Claimed Amount upon the
Escrow Agent’s receipt of (i) a final order of Arbitrators in accordance with
Section 11.2 of the Purchase Agreement setting forth the resolution of such
dispute and the portion of the Claimed Amount in dispute, if any, to which the
Arbitrators have determined ABIOMED is entitled to be indemnified, (ii) a joint
written settlement agreement executed by the Stockholders’ Representative and
ABIOMED, which agreement provides that the Stockholders’ Representative has
agreed ABIOMED is entitled to be indemnified for a portion of the Claimed Amount
in dispute.

 

4.  Escrow Agent’s Duties.

 

(a)  Except as expressly contemplated by this Agreement or by joint written
instructions from ABIOMED and the Stockholders’ Representative, the Escrow Agent
shall not transfer or otherwise dispose of in any manner all or any portion of
the Escrow Fund, except pursuant to an order of a court of competent
jurisdiction.

 

(b)  The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed to be
genuine and to have been signed or presented by the proper party or parties. 
With respect to the Stockholders’ Representative, the Escrow

 

5

--------------------------------------------------------------------------------


 

Agent and ABIOMED shall be entitled to rely on any instrument executed by the
Stockholders’ Representative.  The Escrow Agent shall not be liable for any act
done or omitted hereunder as Escrow Agent while acting in good faith and in the
exercise of reasonable judgment, and any act done or omitted pursuant to the
advice of either in-house or outside counsel to the Escrow Agent shall be
conclusive evidence of such good faith.

 

(c)  The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto (but not any communications properly
delivered pursuant to Sections 2 or 3 hereof) or by any other person, excepting
only a final order of arbitrators in accordance with Section 11.2 of the
Purchase Agreement or orders or process of courts of law, and is hereby
expressly authorized to comply with and obey any such final order of arbitrators
or any orders, judgments or decrees of any court of law.  In case the Escrow
Agent obeys or complies with any such order, judgment or decree of any court of
law, the Escrow Agent shall not be liable to any of the parties hereto or to any
other person by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

 

(d)  The Escrow Agent shall not be liable in any respect on account of the
identity, authority or rights of the parties executing or delivering or
purporting to execute or deliver this Agreement or any documents or papers
deposited or called for hereunder.

 

(e)  If any party to this Agreement disagrees on anything connected with the
Escrow Fund, (1) the Escrow Agent will not have to settle the matter, (2) the
Escrow Agent may wait for a settlement by appropriate legal proceedings or other
means it may require, and in such event it will not be liable for interest or
damage, (3) if the Escrow Agent intervenes in or is made a party to any legal
proceedings, it will be entitled to such reasonable compensation for services,
costs and attorney’s fees pursuant to Section 5 hereof and (4) the Escrow Agent
is entitled to hold assets deposited in the Escrow Fund pending settlement of
the disagreement by any of the above means.

 

5.  Indemnification and Fees of Escrow Agent.

 

(a)  In consideration of its acceptance of the appointment as Escrow Agent, the
Stockholders’ Representative on behalf of the Stockholders and ABIOMED, jointly
and severally, shall indemnify and hold the Escrow Agent harmless as to any
liability incurred by it (other than for the ordinary services contemplated by
this Agreement) to any other person or entity by reason of its having accepted
the same or in carrying out any of the terms hereof, and shall reimburse the
Escrow Agent for all its out-of-pocket expenses, including, among other things,
reasonable counsel fees and court costs, incurred by reason of its position
hereunder or actions taken pursuant hereto, except in the event of the
negligence or misconduct of the Escrow Agent; provided, however, that such
liability or expenses shall be divided equally between ABIOMED, on the one hand,
and the Stockholders on the other.  The fees and charges set forth below for the
services of the Escrow Agent will be considered compensation for the Escrow
Agent’s ordinary services as contemplated by this Agreement.

 

6

--------------------------------------------------------------------------------


 

(b) The Escrow Agent shall receive fees for its services hereunder in accordance
with the Fee Schedule attached hereto as Exhibit B.  All such fees shall be paid
50% by the Stockholders and 50% by ABIOMED.

 

6.  Resignation, Removal, Successor.

 

(a)  The Escrow Agent may resign as escrow agent under this Agreement and
thereby become discharged from the obligations hereby created, by notice in
writing given to ABIOMED and the Stockholders’ Representative not less than
thirty days before such resignation is to take effect.

 

(b)  The Escrow Agent may be removed at any time by an instrument or concurrent
instruments in writing delivered to the Escrow Agent and signed by ABIOMED and
the Stockholders’ Representative.

 

(c)  If at any time hereafter the Escrow Agent shall give notice of its
resignation pursuant to Section 6(a) hereof, shall be removed pursuant to
Section 6(b) hereof, or shall be dissolved or otherwise become incapable of
acting, or the position of the Escrow Agent shall become vacant for any other
reason, ABIOMED and the Stockholders’ Representative shall promptly appoint a
successor Escrow Agent, which shall be a bank or trust company having assets in
excess of $500 million.  Upon such appointment such successor shall execute,
acknowledge and deliver to its predecessor, and also to ABIOMED and the
Stockholders’ Representative, an instrument in writing accepting such
appointment hereunder and agreeing to be bound by the terms and provisions of
this Agreement.  Thereupon such successor Escrow Agent, without any further act,
shall become fully vested with all the rights, immunities, and powers, and shall
be subject to all of the duties and obligations of its predecessor and such
predecessor Escrow Agent shall promptly deliver the Escrow Fund to such
successor.

 

(d)  In the event that a successor Escrow Agent has not been appointed within
thirty days of the date of any such resignation, removal, dissolution,
incapacity or vacancy, the Escrow Agent or its legal representative shall
deposit the Escrow Fund with the clerk of a court of competent jurisdiction and
shall interplead all of the parties hereto.  Upon so depositing the Escrow Fund
and filing its pleading, this Agreement shall terminate as to the Escrow Agent.

 

(e)  In the event the Escrow Agent is merged or consolidated with any other
entity, and as a result thereof the Escrow Agent ceases to exist as a separate
entity, then such surviving entity, without any further act, shall become fully
vested with all the rights, immunities, and powers, and shall be subject to all
of the duties and obligations, of the Escrow Agent.

 

7.  Valuation of ABIOMED Common Stock for Indemnification Purposes.  Whenever
the Escrow Agent delivers any shares of ABIOMED Common Stock held in escrow to
ABIOMED to satisfy all or a portion of an Indemnification Claim, such shares of
ABIOMED Common Stock shall be valued in accordance with the provisions of
Section 9.3(d) of the

 

7

--------------------------------------------------------------------------------


 

Purchase Agreement.

 

8.  Conflict With Purchase Agreement.  In the case of a conflict between the
provisions of this Agreement and the Purchase Agreement, the provisions of the
Purchase Agreement shall govern.

 

9.  Voting and Dividends.  Notwithstanding that a share of ABIOMED Common Stock
is held in the Escrow Fund, nothing contained in this Agreement shall in any way
limit the rights of the Stockholders to exercise the votes attaching to such
shares of ABIOMED Common Stock or to receive dividends thereon (other than
dividends of shares of ABIOMED Common Stock or other securities, which shall
become part of the Escrow Fund as provided in Section 1(b) hereof).

 

10.  Termination.  This Agreement shall terminate upon the distribution by the
Escrow Agent of all of the Escrow Fund in accordance with the terms of this
Agreement.

 

11.  Amendments and Supplements.  This Agreement may not be amended, modified or
supplemented by the parties hereto in any manner, except by an instrument in
writing signed by ABIOMED, the Stockholders’ Representative and the Escrow
Agent.

 

12.  No Waiver.  The terms and conditions of this Agreement may be waived only
by a written instrument signed by the party waiving compliance.  The failure of
any party hereto to enforce at any time any of the provisions of this Agreement
shall in no way be construed to be a waiver of any such provision, nor in any
way to affect the validity of this Agreement or any part hereof or the right of
such party thereafter to enforce each and every such provision.  No waiver of
any breach of or non-compliance with this Agreement shall be held to be a waiver
of any other or subsequent breach or non-compliance.  The rights and remedies
herein provided are cumulative and are not exclusive of any rights or remedies
that any party may otherwise have at law or in equity.

 

13.  Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of Delaware,
without regard to its principles of conflicts of laws.

 

14.  Notice.  All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered by hand, sent by facsimile transmission
with confirmation of receipt, or sent via a reputable overnight courier service
with confirmation of receipt requested, to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice), and shall be deemed given on the date on which delivered by hand or
otherwise on the date of receipt as confirmed:

 

8

--------------------------------------------------------------------------------


 

If to ABIOMED:

 

ABIOMED, Inc.

22 Cherry Hill Drive

Danvers, MA 01923

USA

Attention:   President

Facsimile:  (01) 978-777-8411

 

With a required copy to:

 

Foley Hoag LLP

155 Seaport Boulevard

Boston, Massachusetts 02210

USA

Attention:   Peter M. Rosenblum, Esq.

Facsimile:  (01) 617 832-7000

 

and

 

Freshfields Bruckhaus Deringer

Taunusanlage 11

60329 Frankfurt Am Main

Germany

Attention:   Dr. Karsten Müller-Eising

Facsimile:  (49) 69 23 26 64

 

To any Stockholder or the Stockholders’ Representative:

 

c/o Accelerated Technologies, Inc., as Stockholders’ Representative

401 Hackensack Avenue

Hackensack, NJ  07601

Attention:  Richard Geoffrion

Facsimile:  (201) 487-2005

 

With a required copy to:

 

Fulbright & Jaworski, L.L.P.

666 Fifth Avenue

New York, New York  10103

Attn:  Joseph F. Daniels, Esq.

Facsimile:  (212) 318-3400

 

To the Escrow Agent:

 

American Stock Transfer & Trust Company

6201 15th Avenue, 2nd Floor

 

9

--------------------------------------------------------------------------------


 

Brooklyn, NY  11219

Attn:  Karen Trachtenberg

 

13.  Construction of Agreement.  A reference to a Section shall mean a
Section in this Agreement unless otherwise expressly stated.  The titles and
headings herein are for reference purposes only and shall not in any manner
limit the construction of this Agreement which shall be considered as a whole. 
The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.”

 

14.  Entire Agreement, Assignability, etc..  This Agreement and the Purchase
Agreement and the documents and other agreements among the parties hereto and
thereto as contemplated by or referred to herein or therein constitute the
entire agreement among the parties with respect to the subject matter hereof and
supersede all other prior agreements and understandings, both written and oral,
between the parties with respect to such subject matter.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.  This Agreement is not intended to confer
upon any person other than the parties hereto any rights or remedies hereunder,
except as otherwise expressly provided herein and shall not be assignable by
operation of law or otherwise.

 

15.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.

 

16.  Counterparts.  This Agreement may be executed in one or more counterparts,
all of which together shall constitute one and the same Agreement.

 

*    *    *    *    *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Escrow Agreement to be executed
as an agreement under seal as of the date first written above.

 

 

ABIOMED, INC.

 

 

 

/s/ Javier Jimenez

 

 

Name: Javier Jimenez

 

Title: VP Operations

 

 

 

AMERICAN STOCK TRANSFER & TRUST COMPANY

 

 

 

/s/ Herbert J. Lemmer

 

 

Name: Herbert J. Lemmer

 

Title: Vice President

 

[Signature Page to Escrow Agreement]

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS’ REPRESENTATIVE

 

 

 

 

 

ACCELERATED TECHNOLOGIES, INC.

 

 

 

  /s/ John P. Brancaccio

 

 

Name: John P. Brancaccio

 

Title: CFO

 

--------------------------------------------------------------------------------


 

 

IMPELLA STOCKHOLDERS

 

 

 

 

 

 

ACCELERATED TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

By

/s/ John P. Brancaccio

 

 

 

 

Name: John P. Brancaccio

 

 

 

Title: CFO

 

 

 

 

 

 

 

 

 

 

MRNA FUND II L.P.

 

 

By:  OBP Management IV L.P., its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Barnes

 

 

 

 

Name: Jeffrey T. Barnes

 

 

 

Title: General Partner

 

 

 

 

 

 

 

 

 

 

OXFORD BIOSCIENCE PARTNERS IV L.P.

 

 

By:  OBP Management IV L.P., its General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey T. Barnes

 

 

 

 

Name: Jeffrey T. Barnes

 

 

 

Title: General Partner

 

--------------------------------------------------------------------------------


 

 

GIZA EXECUTIVE VENTURE FUND III L.P.

 

 

 

 

 

 

By:

/s/ Avi Molcho

 

 

Name: Avi Molcho

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Zvi Schecter

 

 

Name: Zvi Schechter

 

Title: Managing Director

 

 

 

 

 

 

 

GIZA ALPINVEST VENTURE FUND III L.P.

 

 

 

 

 

 

By:

/s/ Avi Molcho

 

 

Name: Avi Molcho

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Zvi Schecter

 

 

Name: Zvi Schechter

 

Title: Managing Director

 

 

 

 

 

 

GIZA GE VENTURE FUND III L.P.

 

 

 

 

By:

/s/ Avi Molcho

 

 

Name: Avi Molcho

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Zvi Schecter

 

 

Name: Zvi Schechter

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

GIZA GMULOT VENTURE FUND III L.P.

 

 

 

 

 

 

By:

/s/ Avi Molcho

 

 

Name: Avi Molcho

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Zvi Schecter

 

 

Name: Zvi Schechter

 

Title: Managing Director

 

 

 

 

 

 

GIZA VENTURE FUND III L.P.

 

 

 

 

 

 

 

By:

/s/ Avi Molcho

 

 

Name: Avi Molcho

 

Title: Managing Director

 

 

 

 

 

 

By:

/s/ Zvi Schecter

 

 

Name: Zvi Schechter

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

/s/ Donald S. Baim

 

 

Dr. Donald S. Baim

 

 

 

 

 

/s/ Daniel Burkhoff

 

 

Dr. Daniel Burkhoff

 

 

 

 

 

/s/ Peter J. Fitzgerald

 

 

Dr. Peter J. Fitzgerald

 

 

 

 

 

 

 

/s/ Richard Geoffrion

 

 

Richard Geoffrion

 

 

 

 

 

/s/ Martin B. Leon

 

 

Dr. Martin B. Leon

 

 

 

 

 

/s/ Mark Maguire

 

 

Mark Maguire

 

 

 

 

 

/s/ Arthur Pergament

 

 

Arthur Pergament

 

 

 

 

 

/s/ Paul Spence

 

 

Dr. Paul Spence

 

 

 

 

 

/s/ Paul S. Teirstein

 

 

Dr. Paul S. Teirstein

 

 

 

 

 

/s/ Eberhard Grube

 

 

Dr. Eberhard Grube

 

--------------------------------------------------------------------------------


 

 

ABN AMRO PARTICIPATIES B.V.

 

 

 

 

 

 

By:

/s/ M. A. van Osis

 

 

Name: M. A. van Osis

 

Director

 

 

 

 

 

 

By:

/s/ LPA Bergstein

 

 

Name: LPA Bergstein

 

Director

 

--------------------------------------------------------------------------------


 

 

MEDICA II INVESTMENTS (INTERNATIONAL) L.P.

 

 

 

 

 

 

 

By:

/s/ Yuval Binur

 

 

Name: Yuval Binur

 

Title: GP

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

MEDICA II INVESTMENTS (P.F) (ISRAEL) L.P.

 

 

 

 

 

 

 

By:

/s/ Yuval Binur

 

 

Name: Yuval Binur

 

Title: GP

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

MEDICA II INVESTMENTS (ISRAEL) L.P.

 

 

 

 

 

 

 

By:

/s/ Yuval Binur

 

 

Name: Yuval Binur

 

Title: GP

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Dr. Paolo Cremascoli
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Guido Derjung
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Rolf Käse

 

(Dr. Rolf Käse)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Dirk Michels
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Christoph Nix
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

--------------------------------------------------------------------------------


 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Prof. Dr. Günter Rau
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Community of Heirs After
Prof. Dr. Helmut Reul
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Sebastian Schwandtner
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

 

 

 

 

/s/ Volker Trenz    /s/ Rolf Käse

 

(Dr. Thorsten Sieß
represented by
Volker Trenz and Dr. Rolf Käse
on the basis of their power of attorney)

 

--------------------------------------------------------------------------------